Citation Nr: 1816889	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service connected disease or injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service connected disease or injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disease or injury.

4.  Entitlement to a rating in excess of 10 percent for low back strain with lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  A transcript of the hearing has been associated with the record.  

Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In a May 2015 rating decision, the RO granted a 10 percent rating for the Veteran's low back strain with lumbar degenerative disc disease.  As this increase to the rating does not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue of entitlement to a higher rating for the service-connected low back strain with lumbar degenerative disc disease remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issue on the title page.  The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand of the Veteran's claims is warranted for additional development and medical inquiry.

Initially, relevant medical records are not included in the Veteran's claims file.

During the March 2017 Board hearing, the Veteran testified that he obtained the majority of his medical treatment outside of VA.  This was supported when the Veteran's private physician, Dr. B., submitted a statement in May 2017, in which he reported treating the Veteran for his back disability, osteoarthritis of the right and left knee, and psychiatric disabilities.  

It does not appear that an effort was made to associate these medical records with the claims file.  

An Acquired Psychiatric Disability

The Veteran contends his psychiatric disorders are a result of, or have been aggravated by his service-connected disabilities.  See October 2012 claim submission. 

The Veteran was afforded a VA examination in August 2013.  The Veteran suffered from adjustment disorder with mixed anxiety and depressed mood, and alcohol and cocaine dependence in sustained full remission.  The examiner noted that the Veteran had a long history of depression stemming from childhood.  He stated that the Veteran's use of drugs and alcohol were likely ways he attempted to manage depression and anxiety but also equally contributed to his depression and anxiety.  

Following an in-person examination and a review of the Veteran's medical history, the examiner concluded that the Veteran's psychiatric disorders were less likely than not attributed to service.  The examiner noted that the Veteran reported that his traumatic childhood affected his entire life, and did not mention low back pain as a cause of his depression.  The examiner also noted that the Veteran was diagnosed with depression in 1996, during a time when he was engaged in the abuse of alcohol.  The examiner did not provide an opinion as to whether the Veteran's service-connected disabilities aggravated his acquired psychiatric disorders. 

At the March 2017 Board hearing, the Veteran testified that he saw a VA psychiatrist the day before the hearing.  The referenced treatment has not been associated with the claims file.  The Veteran also testified that his low back disability greatly impacted his quality of life, causing him to feel depressed.  The Veteran's spouse testified that in the last several years she noticed a negative change in what the Veteran was able to do and also witnessed the corresponding depression.

A May 2017 private opinion determined that the Veteran's service-connected disabilities, chronic pain, and ongoing treatment led to treatment for depression and anxiety.  The private physician stated that the depression and anxiety was, in part, a result of distress of continued disease progression and anxiety linked to impending symptom flare-ups, as a result of ongoing lumbar degenerative disc disease and bilateral arthritis of the knees.  

The Board finds that an additional VA examination is warranted to address whether the Veteran's acquired psychiatric disorder was aggravated by his service connected disabilities.




Left and Right Knee Disabilities

The Veteran is seeking service connection for left and right knee disabilities, which he believes are associated with his service-connected back disability.  

June 2006 VA treatment records reflect that the Veteran reported left knee pain which had been progressive over the last several years.  July 2006 X-rays of the left knee revealed two compartment degenerative changes and a Pellegrini-Steida deformity.  See July 2006 VA treatment records.

November 2011 VA treatment records reveal that the Veteran was treated for bilateral knee arthralgia and osteoarthritis.  December 2011 X-rays revealed a mild arthritic change of the right knee and moderate arthritic change in left knee.

March 2012 VA treatment records reflect that the Veteran reported right knee pain beginning around 2007.  He reported that the pain was worsened when walking on uneven surfaces and stairs, or by squatting and kneeling.  He stated that he had a history of low back pain but no recent episodes.  He also reported mild occasional left anterior knee pain.

The Veteran was afforded a VA examination in August 2013.  The Veteran reported that he had pain in both knees for the last several years.  After performing an in-person examination and reviewing the claims file, the examiner determined that the Veteran's current bilateral knee disabilities were less likely than not directly related to service.  The examiner did not provide an opinion regarding secondary service connection.

The Veteran submitted a private opinion in October 2013 from an Orthopedics office.  The opinion determined that the Veteran's service-connected back disability caused him to alter his gait.  The altered gait, in additional to military training and duties of marching, running and other physical exercises created additional wear and tear on the Veteran's knees, resulting in degenerative joint disease.  The opinion concluded that the Veteran's right and left knee disabilities were at least as likely as not due to the Veteran's altered gait.

During his March 2017 Board hearing, the Veteran testified that there were no incidents in service which caused his current knee disabilities, instead, he testified that his bilateral knee disabilities were the result of his service-connected back disability.

The Veteran submitted an additional private opinion in May 2017.  The Veteran's private physician reported that throughout the years, the Veteran compensated for his back disability by inadvertently changing his gait.  The physician determined that the Veteran's altered gait worsened his right knee arthritis.  

The Board finds that an additional VA examination is warranted to address the etiology of the Veteran's knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from Dr. B., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  

If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

3. Then, schedule the Veteran for a VA orthopedic examination to determine the etiology of his current left and right knee disabilities.  The claims folder should be forwarded to the examiner for review.  All indicated studies should be performed.  

The examiner should provide the following opinions:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present left and right knee disability are due to the Veteran's military service.

b. Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present left and right knee disability are caused or aggravated by any service-connected disabilities.

Review of the entire claims file is required; however, the examiner's attention is directed to the October 2013 and May 2017 private opinions.  

The examiner is asked to comment on the private opinions' determinations that the Veteran's altered gait and the rigors of service caused his current knee disabilities.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.  

4. After completion of the above, afford the Veteran a VA examination with respect to his acquired psychiatric disorder claim.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner is asked to answer the following:

	a. Identify all psychiatric disorders.

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disorders were caused by any of his service-connected disabilities. 

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disorders were aggravated (permanently worsened beyond its natural progression) by his service-connected disabilities?  

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his psychiatric disorders by a service-connected disability.

5. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



